       Case 1:17-md-02800-TWT Document 1147 Filed 06/23/20 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION


IN RE EQUIFAX, INC. CUSTOMER                  MDL DOCKET NO. 2800
DATA SECURITY BREACH                          1:17-md-2800-TWT
LITIGATION
                                              CONSUMER CASES
This filing relates to:

Flowers v. Equifax Inc.,
Case No. 1:19-cv-05703-TWT


                  ORDER GRANTING EXTENSION OF TIME

       This cause is before the Court on Equifax Inc.’s (“Equifax”) Motion for

Extension of Time to Respond to Plaintiff’s Motion “To Grant Exclusion” (Dkt.

21). For good cause, the request is GRANTED. Equifax’s deadline to respond to

the Motion is extended for fourteen (14) days, through and including July 3, 2020.

       SO ORDERED, this 22 day of June, 2020.


                                           ________________________________
                                           THOMAS W. THRASH, JR.
                                           UNITED STATES DISTRICT JUDGE
